Exhibit 10.2

JUNIPER NETWORKS, INC.

AMENDED AND RESTATED

1996 STOCK PLAN

NOTICE OF GRANT OF

RESTRICTED STOCK UNITS

Unless otherwise defined herein, the terms defined in the Amended and Restated
1996 Stock Plan (the “Plan”) shall have the same defined meanings in this Notice
of Grant.

Name:      

You have been granted      Restricted Stock Units (“RSUs”) pursuant to the
Juniper Networks, Inc. Amended and Restated 1996 Stock Plan, (the “Plan”). Each
such RSU is equivalent to one Share of the Company’s Common Stock. None of the
RSUs will be issued (nor will you have the rights of a shareholder with respect
to the underlying shares) until the vesting conditions described below are
satisfied. Additional terms of this grant are as follows:

     
Date of Grant
Expiration Date:
Vesting Schedule:
       , 20     
     , 20     
[Insert Vesting Schedule]

You acknowledge and agree that this agreement and the vesting schedule set forth
herein do not constitute an express or implied promise of continued engagement
as an employee for the vesting period, for any period, or at all, and shall not
interfere with your right or the Company’s right to terminate your relationship
as an employee at any time, with or without cause.

The Company may, in its sole discretion, decide to deliver any documents related
to RSUs awarded under the Plan or future RSUs that may be awarded under the Plan
by electronic means. By your acknowledgment, you hereby consent to receive such
documents by electronic delivery and agree to participate in the Plan through an
on-line or electronic system established and maintained by the Company or
another third party designated by the Company.

You hereby agree to accept as binding, conclusive and final all decisions or
interpretations of the Administrator upon any questions relating to the Plan and
this RSU. Further, you and the Company agree that this Notice of Grant, the
Restricted Stock Unit Agreement and the Plan constitute your entire agreement
with respect to this RSU and may not be modified adversely to your interest
except by means of a writing signed by the Company and you.

     
JUNIPER NETWORKS, INC.
By:
  PARTICIPANT


 
   
Title:
  (Signature)
 
 


1

(Typed or Printed Name)EXHIBIT A

RESTRICTED STOCK UNIT AGREEMENT

1. Grant. The Company hereby grants to the Participant an award of Restricted
Stock Units (“RSU”), as set forth in the Notice of Grant and subject to the
terms and conditions of this Agreement and the Juniper Networks, Inc. Amended
and Restated 1996 Stock Plan ( the “Plan”).

2. Company’s Obligation. Each RSU represents the right to receive one Share of
the Company’s Common Stock on the Vesting Date. Unless and until the RSUs vest,
the Participant will have no right to receive Shares under such RSUs. Prior to
actual distribution of Shares pursuant to any vested RSUs, such RSUs will
represent an unsecured obligation of the Company, payable (if at all) only from
the general assets of the Company.

3. Vesting Schedule. Subject to paragraph 4, the RSUs awarded by this Agreement
will vest in the Participant according to the vesting schedule specified in the
Notice of Grant.

4. Forfeiture upon Termination as Service Provider. Notwithstanding any contrary
provision of this Agreement or the Notice of Grant, if the Participant ceases to
be a Service Provider for any or no reason prior to vesting, the unvested RSUs
Awarded by this Agreement will thereupon be forfeited at no cost to the Company.

5. Payment after Vesting. Any RSUs that vest in accordance with paragraph 3 will
be paid to the Participant (or in the event of the Participant’s death, to his
or her estate) in Shares, provided that to the extent determined appropriate by
the Administrator, any national, state and local withholding of taxes and/or
social security contributions with respect to such RSUs, if applicable, will be
paid by the Participant. The tax and/or social security contributions payment
shall generally be made through the Participant’s brokerage account designated
by the Company. The Participant may choose to cover the tax and/or social
security contributions payment through (i) cash on deposit at the Broker, or
(ii) by electing to have the Broker sell vested shares to cover taxes, social
security contributions and related fees. However, should the Participant’s
account have insufficient funds, the Participant will be deemed to have elected
to have the Broker sell vested shares to cover taxes, social security
contributions and related fees. The Participant acknowledges and agrees that the
amount of withholding taxes, social security contributions and related fees to
be satisfied by selling vested shares be in excess, the Company will refund the
excess amount to him or her within a reasonable period without any interest.

6. Payments after Death. Any distribution or delivery to be made to the
Participant under this Agreement will, if the Participant is then deceased, be
made to the administrator or executor of the Participant’s estate. Any such
administrator or executor must furnish the Administrator with (a) written notice
of his or her status as transferee, and (b) evidence satisfactory to the
Administrator to establish the validity of the transfer and compliance with any
laws or regulations pertaining to said transfer.

7. Rights as Stockholder. Neither the Participant nor any person claiming under
or through the Participant will have any of the rights or privileges of a
stockholder of the Company in respect of any Shares deliverable hereunder unless
and until certificates representing such Shares will have been issued, recorded
on the records of the Company or its transfer agents or registrars, and
delivered to the Participant or Participant’s broker.

8. No Effect on Employment. The Participant’s service with the Company is on an
at-will basis only. Accordingly, the terms of the Participant’s service with the
Company will be determined from time to time by the Company, and the Company
will have the right, which is hereby expressly reserved, to terminate or change
the terms of the service of the Participant at any time for any reason
whatsoever, with or without good cause or notice.

9. Address for Notices. Any notice to be given to the Company under the terms of
this Agreement will be addressed to the Company, in care of Stock Plan
Administration at Juniper Networks, Inc., 1194 North Mathilda Avenue, Sunnyvale,
CA 94089, or at such other address as the Company may hereafter designate in
writing.

10. Grant is Not Transferable. Except to the limited extent provided in
paragraph 6, this grant and the rights and privileges conferred hereby will not
be transferred, assigned, pledged or hypothecated in any way (whether by
operation of law or otherwise) and will not be subject to sale under execution,
attachment or similar process. Upon any attempt to transfer, assign, pledge,
hypothecate or otherwise dispose of this grant, or any right or privilege
conferred hereby, or upon any attempted sale under any execution, attachment or
similar process, this grant and the rights and privileges conferred hereby
immediately will become null and void.

11. Restrictions on Sale of Securities. The Shares issued as payment for vested
RSUs Awarded under this Agreement will be registered under the federal
securities laws and will be freely tradable upon receipt. However, any
subsequent sale of the Shares will be subject to any market blackout-period that
may be imposed by the Company and must comply with the Company’s insider trading
policies, and any other applicable securities laws.

12. Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.

13. Additional Conditions to Issuance of Certificates for Shares. The Company
shall not be required to issue any certificate or certificates for Shares
hereunder prior to fulfillment of all the following conditions: (a) the
admission of such Shares to listing on all stock exchanges on which such class
of stock is then listed; (b) the completion of any registration or other
qualification of such Shares under any state or federal law or under the rulings
or regulations of the Securities and Exchange Commission or any other
governmental regulatory body, which the Administrator shall, in its absolute
discretion, deem necessary or advisable; (c) the obtaining of any approval or
other clearance from any state or federal governmental agency, which the
Administrator shall, in its absolute discretion, determine to be necessary or
advisable; and (d) the lapse of such reasonable period of time following the
date of vesting of the RSUs as the Administrator may establish from time to time
for reasons of administrative convenience.

14. Plan Governs. This Agreement is subject to all terms and provisions of the
Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
will govern.

15. Administrator Authority. The Administrator will have the power to interpret
the Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any RSUs have vested). All actions taken and all
interpretations and determinations made by the Administrator in good faith will
be final and binding upon the Participant, the Company and all other interested
persons. No member of the Administrator will be personally liable for any
action, determination or interpretation made in good faith with respect to the
Plan or this Agreement.

16. Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.

17. Agreement Severable. In the event that any provision in this Agreement will
be held invalid or unenforceable, such provision will be severable from, and
such invalidity or unenforceability will not be construed to have any effect on,
the remaining provisions of this Agreement.

18. Modifications to the Agreement. This Agreement constitutes the entire
understanding of the parties on the subjects covered. The Participant expressly
warrants that he or she is not accepting this Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company.

19. Amendment, Suspension or Termination of the Plan. By accepting this RSU, the
Participant expressly warrants that he or she has received a right to purchase
stock under the Plan, and has received, read and understood a description of the
Plan. The Participant understands that the Plan is discretionary in nature and
may be modified, suspended or terminated by the Company at any time.

20. Notice of Governing Law. This grant of RSUs shall be governed by, and
construed in accordance with, the laws of the State of California without regard
to principles of conflict of laws.

21. Withholding. Regardless of any action the Company or its affiliates takes
with respect to any or all income tax, social insurance, payroll tax or other
tax-related withholding (“Tax-Related Items”), the Participant acknowledges that
the ultimate liability for all Tax-Related Items legally due by the Participant
is, and remains, the Participant’s responsibility and that the Company and/or
its affiliates (1) make no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of the RSU,
including the grant of the RSU, the vesting of the RSU, the subsequent sale of
Shares acquired pursuant to the RSU and the receipt of any dividends, if any;
and (2) do not commit to structure the terms of the RSU or any aspect of the RSU
to reduce or eliminate the Participant’s liability for Tax-Related Items.

Prior to the vesting of RSUs, the Participant agrees to pay or make adequate
arrangements satisfactory to the Company and/or its affiliates to satisfy all
withholding obligations of the Company and/or its affiliates. In this regard,
the Participant authorizes the Company and/or its affiliates to withhold all
applicable Tax-Related Items legally payable by the Participant from his or her
wages, within legal limits, or other cash compensation paid by the Company
and/or its affiliates or from proceeds of the sale of the Shares. Alternatively,
or in addition, if permissible under local law, the Company may (1) sell or
arrange for the sale of Shares that the Participant acquire to meet the
withholding obligation for Tax-Related Items, and/or (2) withhold in Shares,
provided that the Company only withholds the amount of Shares necessary to
satisfy the minimum withholding amount. The Participant acknowledges and agrees
that should the amount of withholding for the Tax-Related Items to be satisfied
by reducing the number of shares deliverable or by withholding from his or her
sale’s proceeds be in excess, the Company and/or his or her employer will refund
the excess amount to him or her within a reasonable period and without any
interest. Finally, the Participant shall pay to the Company and/or its
affiliates any amount of Tax-Related Items that may be required to withhold as a
result of participation in the Plan that cannot be satisfied by the means
previously described. The Company may refuse to deliver the Shares if fail to
comply with obligations in connection with the Tax-Related Items as described in
this section.

22. Nature of the Grant. In accepting the grant, Participant acknowledges that:

a. the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, unless otherwise provided in the Plan and this letter;

b. the grant of the RSU is voluntary and occasional and does not create any
contractual or other right to receive future RSU grants, or benefits in lieu of
RSUs, even if RSUs have been granted repeatedly in the past;

c. all decisions with respect to future RSUs, if any, will be at the sole
discretion of the Company;

d. participation in the Plan shall not create a right to further employment with
the Participant’s employer and shall not interfere with the ability of the
Participant’s employer to terminate the Participant’s employment relationship at
any time with or without cause;

e. the Participant is voluntarily participating in the Plan;

f. the RSU is an extraordinary item that does not constitute compensation of any
kind for services of any kind rendered to the Company or to the Participant’s
employer, and which is outside the scope of the Participant’s employment
contract, if any;

g. the RSU is not part of normal or expected compensation or salary for any
purpose, including, but not limited to, calculating any severance, resignation,
termination, redundancy, end of service payments, bonuses, long-service RSUs,
pension or retirement benefits or similar payments;

h. in the event that the Participant’s not an employee of the Company, the RSU
will not be interpreted to form an employment contract or relationship with the
Company; and furthermore, the RSU will not be interpreted to form an employment
contract with any subsidiary or affiliate of the Company;

i. the future value of the underlying Shares is unknown and cannot be predicted
with certainty;

j. in consideration of the grant of the RSU, no claim or entitlement to
compensation or damages shall arise from termination of the RSU or diminution in
value of the RSU or the Shares acquired through the RSU which results from
termination of your employment by the Company or its affiliates (for any reason
whatsoever and whether or not in breach of local labor laws) and the Participant
irrevocably releases the Company or its affiliates from any such claim that may
arise; if, notwithstanding the foregoing, any such claim is found by a court of
competent jurisdiction to have arisen, then, by accepting the RSU, the
Participant shall be deemed irrevocably to have waived his or her entitlement to
pursue such claim; and

k. notwithstanding any terms or conditions of the Plan to the contrary, in the
event of involuntary termination of the Participant’s employment (whether or not
in breach of local labor laws), the Participant’s right to receive RSUs and vest
in RSUs under the Plan, if any, will terminate effective as of the date that the
Participant is no longer actively employed; furthermore, in the event of
involuntary termination of employment (whether or not in breach of local labor
laws), the Participant’s right to receive Shares pursuant to the RSUs or to
exercise the Options after termination of employment, if any, will be measured
by the date of termination of the Participant’s active employment.

23. Data Privacy.

By accepting the RSU the Participant hereby explicitly and unambiguously
consents to the collection, use and transfer, in electronic or other form, of
the Participant’s personal data as described in this document by and among, as
applicable, the Participant’s employer and the Company and its subsidiaries and
affiliates for the exclusive purpose of implementing, administering and managing
participation in the Plan.

The Participant understands that the Company and the Participant’s employer hold
certain personal information about the Participant, including, but not limited
to, his or her name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any Shares of stock or directorships held in the Company, details of all Options
or any other entitlement to Shares of stock Awarded, canceled, exercised,
vested, unvested or outstanding in the Participant’s favor, for the purpose of
implementing, administering and managing the Plan (“Data”). The Participant
understands that Data may be transferred to any third parties assisting in the
implementation, administration and management of the Plan that these recipients
may be located in the Participant’s country or elsewhere, and that the
recipient’s country may have different data privacy laws and protections than
the Participant’s country. The Participant understands that he or she may
request a list with the names and addresses of any potential recipients of the
Data by contacting the local human resources representative. The Participant
authorizes the recipients to receive, possess, use, retain and transfer the
Data, in electronic or other form, for the purposes of implementing,
administering and managing participation in the Plan, including any requisite
transfer of such Data as may be required to a broker or other third party with
whom the Participant may elect to deposit any Shares of stock acquired through
the RSU. The Participant understands that Data will be held only as long as is
necessary to implement, administer and manage participation in the Plan. The
Participant understands that he or she may, at any time, view Data, request
additional information about the storage and processing of Data, require any
necessary amendments to Data or refuse or withdraw the consents herein, without
cost, by contacting in writing the local human resources representative. The
Participant understands, however, that refusing or withdrawing consent may
affect his or her ability to participate in the Plan. For more information on
the consequences of refusal to consent or withdrawal of consent, the Participant
understands that the Participant may contact the local human resources
representative.

2